In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    No. 07-16-00385-CV


                         IN THE INTEREST OF M.A.A., A CHILD

                           On Appeal from the 100th District Court
                                 Collingsworth County, Texas
                   Trial Court No. 7985, Honorable Stuart Messer, Presiding

                                     February 3, 2017

                             MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Appellant, M.A., the biological father of M.A.A., appeals the order terminating his

parental rights.   Through four issues, he contends the evidence was insufficient to

support termination. We affirm.

       Evidence

       The Texas Department of Family and Protective Services (the Department) first

became involved with the child, M.A.A., after a report was made that an altercation had

occurred between her mother and father. Allegedly, M.A. was stabbed by the child’s

mother, C.D., while the child was present. According to the record, both individuals had
been involved in a prior altercation. M.A., himself, had been prosecuted for committing

family violence and was placed on probation.

       At the time of M.A.A.’s removal, drug screens were performed on all parties.

That of M.A. resulted in a positive test indicating his use of cocaine.

       The record further indicates that C.D. was charged with aggravated assault for

stabbing M.A., to which charge she pled guilty and received probation. At the time of

the hearing, she had been on probation for a year, but had not completed any of the

court ordered services, except for anger management. Furthermore, at the time of the

hearing, the child resided with M.A.’s sister and her husband in Dallas, Texas.

       M.A. testified at the hearing. While doing so, he indicated that C.D. stabbed him

while he was “under a no-contact order out of Dallas.” According to C.D., the two were

arguing about going to a store to buy baby formula when he assaulted her and she

responded with a knife. So too did he mention that she had stabbed him on a prior

occasion before the birth of their child. Other of his testimony disclosed that 1) he

participated in a psychological evaluation but failed to attend parenting classes as

recommended by that evaluation, 2) he lived in a homeless shelter, 3) he failed to

complete Batterer’s Intervention classes, 4) he tested positive twice for cocaine use, 5)

he failed to participate in a drug and alcohol evaluation, 6) he was in violation of his

probation and had an active warrant out for his arrest, 7) he moved from hotel to hotel

before entering the homeless shelter, 8) though he had been employed at one time, he

lacked a steady job at the time of the hearing, and 9) he admitted to not completing

requirements imposed on him through the service plan, which requirements he was




                                             2
ordered to complete. When asked why he had not completed work on the services

ordered, M.A. said:

              When I was staying with my sister, everything was going
              according to plan. I was taking care of the classes. I was
              seeing my daughter on a weekly basis. When the landlord
              found out I was staying there, my sister had no choice but to
              kick me out, because they were going to get kicked out. I
              had no choice but to be in the streets, living in my car. I was
              staying in hotels, and I was trying to come up with some
              money so I could put down some money on an apartment. I
              went to my friend’s house, and he said: You can sleep here
              tonight. And in the morning when you wake up, you know, go
              find a hotel that you can stay at.

              At 4:00 in the morning, some guy was texting and drinking
              and driving, and he slammed right into me and totaled my
              car. When I lost my car, not only do I have a broken rib right
              now, it’s fractured. Not only did I lose my car, I lost my job,
              and I also became homeless.


       The record also indicated that the child was in the same room in which M.A. and

C.D. argued before she stabbed him.        Upon being asked, M.A. agreed that it was

dangerous for the child to be around the two fighting parents.

       When questioned about his future plans, M.A. said:

              Well, the homeless shelter, they - there’s a lot of resources
              right there. They have computers where you can apply
              online for a job. They have a Texas Work Force. They have
              food stamps. They help you with housing. They give you a
              certain amount of time you can stay there. And after you get
              a job, it’s $10 every day. It’s like $300 a month. My plan is to
              get back out there, start working as soon as I can, get out of
              there, and get a place to live at, and remain clean and do all
              of my services.

He further stated that he would be returning to Dallas after the hearing.

       Regarding his future plans for his daughter, M.A. said he “just want[ed] to get

better . . . be able to provide a house for her . . . want[ed] everybody to be happy . . .


                                             3
[m]y plans is - my plan is to do all the services that they require of me, to get another

shot, to remain clean and sober, to get a house, and hopefully, see my daughter again;

hopefully, get her back in my arms.” Yet, he had no concerns for the present placement

of his daughter and believed her foster parents were taking care of her. However, he

did not want the two people the child lived with to adopt the child. These comments

were made despite his having not seen his daughter for about six months.

       According to the parents’ caseworker, neither parent had 1) taken advantage of

the services offered by the Department, 2) a stable home throughout the history of the

case, 3) paid child support as ordered by the court, nor 4) attended any services that

would have mitigated the need to remove the child from the home. Based on the child’s

age, both parents posed a risk to the child, said the witness.

       On the other hand and in her present placement, M.A. was doing really well and

was developmentally on target. Her caretakers were able to meet her physical and

emotional needs, while the Department’s goal was “adoption by relative.”

       After the hearing ended, the trial court terminated the parental rights of both M.A.

and C.D. The grounds consisted of their 1) “engag[ing] in activities that endangered the

physical well-being of the minor child and the emotional well-being of the child,” 2)

failing “to support their child to the best of their ability since being placed on a plan,” and

3) failing “to comply with the Court Orders designed to reintegrate the family.” So too

did it find “by clear and convincing evidence that it [was] in the best interest of the minor

child, [M.A.A.], that the parental rights of both the mother and the father be terminated.“

Only M.A. appealed.




                                              4
         Law

         The pertinent standards of review are those we discuss in In re L.G., No. 07-14-

00365-CV, 2015 Tex. App. LEXIS 3017 (Tex. App.—Amarillo March 26, 2015, no pet.)

(mem. op.), In re C.C., No. 07-12-00500-CV, 2013 Tex. App. LEXIS 5704 (Tex. App.—

Amarillo May 8, 2013, no pet.), and In re D.N., 405 S.W.3d 863 (Tex. App.—Amarillo

2013, no pet.). It requires the presence of evidence sufficient to produce in the mind of

the trier of fact a firm belief or conviction as to the truth of the allegations sought to be

established. It also obligates us to 1) defer to the fact-finder’s determination of factual

issues, 2) assume that the fact-finder resolved conflicts of evidence in favor of its finding

when reasonable to do so, and 3) disregard evidence that the fact-finder reasonably

could have disbelieved. So too must we look at all the evidence in the light most

favorable to the finding when conducting the legal sufficiency analysis.

         Next, the evidence need only support one statutory ground for termination and

the finding that termination was in the child’s best interests. In re L.G., 2015 Tex. App.

LEXIS 3017, at *5. One of the several grounds alleged by the Department involved §

161.001(b)(1)(O) of the Texas Family Code. It permits termination if the trial court finds

by clear and convincing evidence that the parent “failed to comply with the provisions of

a court order that specifically established the actions necessary for the parent to obtain

the return of the child who has been in the permanent or temporary managing

conservatorship of the Department of Family and Protective Services for not less than

nine months as a result of the child’s removal from the parent under Chapter 262 for the

abuse or neglect of the child.” TEX. FAM. CODE ANN. § 161.001(b)(1)(O) (West Supp.

2016).



                                             5
      Issues One and Four – Sufficiency of the Evidence

      In his first issue, M.A. contends that the Department failed to prove termination

was in the best interests of the child. In his fourth issue, he attacks termination on

ground “O” as set forth above. We overrule each issue.

      The evidence shows that 1) the child was removed from a violent and abusive

home, 2) M.A. failed to pay child support as ordered by the trial court, 3) being

homeless himself, M.A. could provide no stable home for the child, 4) M.A. did not

maintain viable employment so he lacked financial resources to support a child, 5) he

did not visit the child for the six months preceding termination, 6) he abused illegal

drugs, 7) he knew that to secure the return of his child he was obligated to perform

specific tasks like attending parenting, Batterer’s Intervention, and substance abuse

classes and he did not, 8) he failed to fulfill the court ordered directives to complete a

psychological evaluation and maintain a drug free lifestyle despite his having reviewed

the service plan containing those requirements, 9) he lacked tangible, as opposed to

merely hopeful, plans for his daughter, 9) the child was developing in her new

environment away from M.A., and 10) the child’s caretakers were able to meet her

needs.

      Generally,    Texas    courts    undertake    a   strict   approach    in   applying

§ 161.001(b)(1)(O) of the Family Code. In re D.N., 405 S.W.3d at 877. In doing that,

their focus lies upon a parent’s failure to comply with a court order; the reasons for non-

compliance or the degree of compliance generally are irrelevant. Id. The statute does

not make a provision for excuses. Id.; In re T.N.F., 205 S.W.3d 625, 631 (Tex. App.—

Waco 2006, pet. denied). Given the evidence we described throughout this opinion (the



                                            6
reiteration of which being unnecessary), the fact-finder could have formed a firm

conviction and belief that M.A. knowingly failed to comply with the provisions of a court

order specifying the actions necessary for him to obtain the return of his child. That

same evidence, when tested against the factors mentioned in Holley v. Adams, 544
S.W.2d 367 (Tex. 1976), is enough to permit a fact-finder to form a firm conviction and

belief that termination of the parental relationship with M.A. was in the best interests of

the child.    Consequently, the record contains both legally and factually sufficient

evidence to support at least one statutory ground warranting termination of the parental

relationship and a finding that the child’s best interests are served by termination.

       The remaining issues need not be addressed since they involve the sufficiency of

the evidence to support the other statutory grounds upon which termination was based.

Our having found one ground to be sufficiently supported by the evidence, review of the

others is unnecessary.

       The order of the trial court terminating the parental relationship between M.A.

and M.A.A. is affirmed.



                                                        Per Curiam




                                             7